Citation Nr: 0618822	
Decision Date: 06/27/06    Archive Date: 06/30/06

DOCKET NO.  04-00 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether the veteran filed a timely appeal from an October 
1999 rating decision which denied service connection for a 
forearm and right elbow condition, jungle rot of the feet, 
and frostbite of the hands and feet, and if so whether 
service connection is warranted.

2.  Entitlement to an increased (compensable) rating for 
service-connected malaria. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The veteran served on active duty from May 1950 to May 1953.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision from 
the New York, New York, Department of Veterans Affairs (VA) 
Regional Office (RO) which denied an increased rating for 
malaria.  

The RO determined the veteran had not submitted a timely 
substantive appeal following the issuance of a October 1998 
rating decision, which denied service connection for a 
forearm and right elbow condition, jungle rot of the feet, 
and frostbite of the hands and feet.  The Board will discuss 
in detail below the timeliness of the filing of a substantive 
appeal concerning these issues.

The Board finds that a substantive appeal of the October 1998 
rating decision, which denied service connection for a 
forearm and right elbow condition, jungle rot of the feet, 
and frostbite of the hands and feet, was timely filed.  
However, these claims as well as entitlement to an increased 
rating for malaria must be further developed before being 
decided on the merits.  These issues are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

A substantive appeal from the October 1998 rating decision, 
which denied service connection for a forearm and right elbow 
condition, jungle rot of the feet, and frostbite of the hands 
and feet, was timely filed.




CONCLUSION OF LAW

A timely substantive appeal was filed from the October 1998 
rating decision which denied service connection for a forearm 
and right elbow condition, jungle rot of the feet, and 
frostbite of the hands and feet.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.200, 20.202, 20.302 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As will be discussed in greater detail, the Board finds that 
a timely substantive appeal was filed from the October 1998 
decision which denied service connection for a forearm and 
right elbow condition, jungle rot of the feet, and frostbite 
of the hands and feet.  The Board also finds that additional 
evidentiary development is necessary before these claims can 
be adjudicated on the merits.  There need not be a discussion 
whether there was compliance with the notice and duty to 
assist provisions of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  

Timeliness of the Substantive Appeal

A substantive appeal consists of a properly completed VA Form 
9, Appeal to Board of Veterans' Appeals, or correspondence 
containing the necessary information. Proper completion and 
filing of a substantive appeal are the last actions a veteran 
needs to take to perfect an appeal. 38 C.F.R. § 20.202.  A 
substantive appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the SOC to the 
veteran or within the remainder of the one-year period from 
the date of mailing of the notification of the determination 
being appealed, whichever comes later. 38 U.S.C.A. § 7105; 38 
C.F.R. § 20.302(b).  If a claimant fails to file a 
substantive appeal in a timely manner, and fails to timely 
request an extension of time, he or she is statutorily barred 
from appealing the RO decision.  Roy v. Brown, 5 Vet. App. 
554, 556 (1993).  By statute, questions as to the timeliness 
or adequacy of a substantive appeal are determined by the 
Board.  38 U.S.C.A. § 7105(d)(3).  See 38 C.F.R. § 20.101(d).  
The Board can waive timely filing of a substantive appeal.  
See Beyrle v. Brown, 9 Vet. App. 24 (1996). 

As noted above, a October 1998 rating decision denied service 
connection for a forearm and right elbow condition, jungle 
rot of the feet, and frostbite of the hands and feet.  Notice 
of the denial, and appellate rights, was provided by way of a 
letter dated November 17, 1998.  The veteran's notice of 
disagreement (NOD) with this determination was received at 
the RO on December 7, 1998.  The RO issued a statement of the 
case (SOC) on November 17, 1999.  From this point, the 
veteran had 60 days in which to perfect his appeal by filing 
a substantive appeal with the RO.  38 U.S.C.A. § 7105(d)(3); 
38 C.F.R. § 20.302(b).

The veteran's substantive appeal, VA Form 9, regarding the 
October 1998 decision was received at the RO on February 17, 
2000.  This VA Form 9 was received thirteen months after the 
veteran was provided notice of the denial of his claim and 
three months after he was provided with an SOC with respect 
to this issue.  However, the veteran's representative, in a 
letter associated with the veteran's substantive appeal, 
stated that the veteran never received the SOC, as he 
relocated.  It is unclear from the record exactly when the 
veteran notified the RO of his relocation.  Upon 
consideration of the foregoing and according the veteran the 
benefit of the doubt, the Board finds that the February 17, 
2000, communication from the veteran is accepted as a timely 
and adequate substantive appeal from the October 1998 rating 
decision of the RO, denying service connection for a forearm 
and right elbow condition, jungle rot of the feet, and 
frostbite of the hands.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Beyrle, supra.

However, as indicated below, the Board has preliminarily 
determined that additional development is necessary.  A final 
Board decision on these claims will therefore not be issued 
until such development is completed.




ORDER

A timely substantive appeal was filed from the October 1998 
rating decision which denied service connection for a forearm 
and right elbow condition, jungle rot of the feet, and 
frostbite of the hands and feet, to this extent only, the 
appeal is granted.



REMAND

Service Connection Claims 

Having found that a timely substantive appeal was filed from 
the October 1998 rating decision which denied service 
connection for a forearm and right elbow condition, jungle 
rot of the feet, and frostbite of the hands and feet, the 
Board finds that additional evidentiary development is 
necessary with respect to these claims.  The veteran's 
representative in that February 2000 letter stated that the 
veteran desired a hearing before a hearing officer.  He 
should be scheduled for such hearing.  

In addition, the VCAA letter sent to the veteran in July 2003 
regarding these issues is inadequate as it requests that the 
veteran submit new and material evidence to reopen these 
claims.  The veteran should be sent a VCAA letter pertaining 
to service-connection claims.  In addition, the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006)  

Increased Rating for Malaria 

The veteran is in receipt of service connection for malaria, 
rated 0 percent disabling.  The veteran claims that he 
continuously suffers from the residuals of malaria.  He notes 
that he suffers from fevers, chills, and lethargy, three or 
four times a year, especially in the summer.  He has noted 
that he has taken quinine to treat the condition since 1971.  
The Board notes that the claims file contains no treatment 
records for malaria.  The veteran also noted that the 
physicians who treated him for the condition around this time 
are deceased and his medical records are unavailable.  The 
veteran stated that he was taking quinine for the malaria 
flare ups during his latest two VA examinations in December 
1999 and August 2002.  The veteran should be asked to provide 
the name and address of the physician(s) who have been 
treating him with quinine for malaria, a prescription 
medication, during this more-recent period.  

Malaria is evaluated under Diagnostic Code 6304.  Under this 
provision, a 100 percent rating for malaria is assigned when 
there is an active disease process. Relapses must be 
confirmed by the presence of malarial parasites in blood 
smears.  Thereafter, residuals such as liver or spleen damage 
are to be rated under the appropriate system.  See 38 C.F.R. 
§ 4.88b, Diagnostic Code 6304.  On the latest VA examination 
in August 2002, the examiner stated that the veteran's liver 
function tests were normal.  However, the Board is unable to 
properly evaluate the veteran's claim on the evidence now of 
record, as malaria smears were not performed during the 
latest two VA examinations of record.  Thus, the veteran 
should be scheduled for an examination and appropriate 
testing should be accomplished to document the presence of 
liver or spleen damage, and any malarial parasites in blood 
smears.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a hearing 
before a hearing officer at the RO.

2.  The RO should send the veteran and his 
representative a letter with respect to 
the claims of service connection for a 
forearm and right elbow condition, jungle 
rot of the feet, and frostbite of the 
hands and feet; and increased rating for 
malaria, that complies with the 
notification and duty to assist 
requirements of the VCAA.  Regarding the 
service connection claims, the letter 
should include notice of the type of 
information necessary to substantiate the 
degree of disability and assign an 
effective date-in the event that the claim 
of service connection is granted.  
Regarding the increased rating claim, the 
letter should include notice of the type 
of information necessary to assign an 
effective date-in the event that the 
increased rating claim is granted.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2005); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006) 

3.  The RO should request the veteran 
report where he has received treatment for 
malaria.  Specifically, the veteran should 
identify the physician(s) who have 
prescribed quinine, and records from those 
sources should be requested.

4.  The RO should schedule the veteran for 
an appropriate medical examination and 
appropriate testing should be accomplished 
to document the presence of liver or 
spleen damage due to malaria.  The 
examiner should determine whether the 
veteran has a relapse of malaria.  If a 
relapse of malaria is suspected, such 
should be confirmed by the presence of 
malarial parasites in blood smears.  If 
any residuals of malaria are identified, 
they are to be detailed in the examination 
report.  The claims folder and a copy of 
this REMAND must be made available to the 
examiner prior to the examination.  A 
discussion of the salient facts and the 
medical principles involved will be of 
considerable assistance to the Board.  

5.  Following the above, the RO should re-
adjudicate the veteran's claims for 
entitlement to service connection for a 
forearm and right elbow condition, jungle 
rot of the feet, and frostbite of the 
hands and feet; and a compensable 
evaluation malaria.  If any claim remains 
denied, a supplemental statement of the 
case should be issued and the veteran and 
his representative provided with an 
appropriate opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


